DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Amendment dated 08/03/2022, the following has occurred:
Claims 1-30 are pending.

Response to Arguments
Applicant’s arguments, filed 07/29/2022, regarding Sit evidenced  by NINDS failing to support the rejections of independent claims 1, 15 and 27 set forth in the Office Action date 04/29/2022 are persuasive.  However, independent claims now stand rejected to Sit in view of Mayo Clinic (https://www.mayoclinic.org/diseases-conditions/diabetic-neuropathy/symptoms-causes/syc-20371580) and NINDS.  Particularly Mayo Clinic teaches that tingling is a symptom of diabetic neuropathy. Sit teaches treating diabetic neuropathy using spinal cord stimulation sufficient to eliminate or reduce paresthesia (par. [0136]), which is defined as tingling by NINDS. Therefore, the population of patients in Sit having paresthesia would necessarily have tingling as is evidenced by NINDS teachings. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the treatment method of Sit to specifically treat peripheral neuropathy as taught by Mayo as a type of diabetic neuropathy in order to provide treatment while reducing paresthesia and patient discomfort. Additionally, there is a reasonable expectation of success in using the treatment method of Sit to treat peripheral neuropathy since Sit discloses that this treatment is appropriate for diabetic neuropathy as well as targeting peripheral nerve tissue. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-22, 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sit et al. (Publication No. US 2020/0139138, hereinafter “Sit”) in view of Mayo Clinic (Mayo Clinic, “Diabetic Neuropathy”, website: https://www.mayoclinic.org/diseases-conditions/diabetic-neuropathy/symptoms-causes/syc-20371580) and National Institute of Neurological Disorders and Stroke (NINDS, “Paresthesia Information Page, Website: https://www.ninds.nih.gov/Disorders/All-Disorders/Paresthesia-Information-Page#disorders-r3, hereinafter “NINDS”). Sit in view of Mayo Clinic and NINDS hereinafter referred to as “modified Sit”.
Regarding claims 1, 15, 22 and 27 Sit discloses a method of treating a patient having diabetic neuropathy (Fig. 1 and par. [0226]: …apparatus 10 is configured to treat…diabetic neuropathy…Lead 265 can be implanted percutaneously and/or surgically as described herein...Apparatus 10 can be configured to provide spinal cord stimulation), via spinal cord stimulation (Fig. 1 and pars. [0063]: …apparatus 10 can be configured to deliver stimulation energy to tissue of the spinal cord, [0226]: …apparatus 10 is configured to treat…diabetic neuropathy…Lead 265 can be implanted percutaneously and/or surgically as described herein...Apparatus 10 can be configured to provide spinal cord stimulation), comprising: 
programming a signal generator to deliver an electrical signal to the patient's spinal cord via at least one implanted signal delivery element,
wherein the electrical signal at least partially eliminates the tingling (Fig. 1 and pars. [0063]: …apparatus 10 can be configured to deliver stimulation energy to tissue of the spinal cord, [0064]: …implantable system 20, and implantable system 20 delivers stimulation energy to tissue with a stimulation signal…, [0136]:  …stimulation (e.g., stimulation comprising high frequency and/or low frequency signal components) is varied randomly to eliminate or at least reduce synchrony of neuronal firing with the stimulation signal (e.g., to reduce paresthesia or other patient discomfort)); and
wherein the electrical signal treats the patient's foot or leg (as recited in claim 22) (par. [0226]: …apparatus 10 is configured to treat…diabetic neuropathy and/or other conditions associated with diabetes, such as to treat a disease or disorder selected from the group consisting of: peripheral diabetic neuropathic pain; painful diabetic peripheral neuropathy…diabetic autonomic neuropathy; diabetic sensory neuropathy; diabetic motor neuropathy; diabetic sensorimotor neuropathy; diabetic muscular atrophy…and combinations of one or more of these…lead 265 is positioned to stimulate the dorsal root ganglia to treat diabetic neuropathy (e.g., diabetic neuropathy of the hand and/or foot). Lead 265 can be implanted percutaneously and/or surgically as described herein...Apparatus 10 can be configured to provide spinal cord stimulation).  
  While Sit teaches providing stimulation (e.g., stimulation comprising high frequency and/or low frequency signal components) that is varied randomly to eliminate or at least reduce synchrony of neuronal firing with the stimulation signal (e.g., to reduce paresthesia or other patient discomfort). In some embodiments, a stimulation element is configured to stimulate a target (e.g., nerve tissue such as spinal nerve tissue and/or peripheral nerve tissue) (par. [0136]), it does not explicitly teach a diagnosis of tingling associated with diabetic neuropathy and electrical signal at least partially eliminating the tingling associated with diabetic neuropathy; wherein the tingling is in the patient’s foot or leg, and wherein the electrical signal at least partially eliminates the tingling in the patient's foot or leg (as recited in claim 22). 
However, the Mayo clinic discloses diabetic neuropathy includes peripheral neuropathy which includes symptoms of tingling feeling (see Symptoms, Peripheral neuropathy section) and that symptoms can be included in legs and feet (see Overview section, 2nd par.).
Further, NINDS provides a definition of paresthesia, which refers to symptoms of burning or prickling, tingling or numbness. Therefore, the population of patients in Sit having paresthesia would necessarily have tingling as is evidenced by NINDS teachings.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the treatment method of Sit to specifically treat peripheral neuropathy as taught by Mayo as a type of diabetic neuropathy in order to provide treatment while reducing paresthesia and patient discomfort. Additionally, there is a reasonable expectation of success in using the treatment method of Sit to treat peripheral neuropathy since Sit discloses that this treatment is appropriate for diabetic neuropathy as well as targeting peripheral nerve tissue.  
Finally, Sit explicitly teaches treatment stimulation sufficient to eliminate or reduce paresthesia (par. [0136]), which is defined as tingling by NINDS. Therefore, the treatment method of Sit in view of Mayo would necessarily eliminate the tingling associated with the peripheral neuropathy since the electrical signal is the same as the instant invention. 
Regarding claims 2, 3, 6, 8-10, 16, 17, 19, 21 and 28, modified Sit discloses the signal generator is implantable (Sit, Fig. 1, (20) and par. [0064]: …implantable system 20 delivers stimulation energy to tissue with a stimulation signal…), the at least one implanted signal delivery element is positioned in the patient's thoracic vertebral region between T8 and T12 (as recited in claims 2, 9, 10, 16 and 21) (Sit, Fig. 1 and par. [0230]: …one or more leads 265 can be positioned to stimulate the spinal cord… A lead 265 can be placed such that one or more functional elements 260 (e.g., one or more electrodes) are positioned from T5-S5), and the electrical signal has (a) a frequency in a frequency range of 1.5 kHz to 100 kHz (as recited in claims 3, 16, 17 and 28) (Sit, par. [0139]: …controller 250 is configured to provide a stimulation signal comprising waveforms and/or pulses repeated at a frequency…between 1.0 Hz and 50 KHz), (b) a pulse width in a pulse width range of 10 microseconds to 333 microseconds (as recited in claims 6, 16, 19 and 28) (Sit, par. [0211]: …delivers electrical stimulation energy with a pulse width of approximately between …between 1 microsecond and 200 microsecond…), and (c) an amplitude in an amplitude range of 0.5 milliamps to 10 milliamps (as recited in claims 2, 8, 16, 19 and 28) (Sit, pars. [0137], [0211]: …stimulation waveform amplitudes that can vary …between 0.1 mA and 10 mA).  
Regarding claim 4, modified Sit discloses the electrical signal has a frequency in a frequency range of 5 kHz to 25 kHz (Sit, pars. [0139]: …controller 250 is configured to provide a stimulation signal comprising waveforms and/or pulses repeated at a frequency…between 5 KHz and 15 KHz…controller 250 is configured to produce a stimulation signal comprising a frequency modulated stimulation waveform, such as a stimulation waveform comprising a frequency component (e.g., signal) between 1 kHz and 20 kHz, [0244]: …one or more implantable devices 200 can deliver one or more stimulation waveforms comprising one or more signals above 600 Hz, such as one or more signals above 1.0 kHz, 1.2 kHz, 5 kHz, 10 kHz …).  
Regarding claims 5 and 18, modified Sit discloses the electrical signal has a frequency of 10 kHz (Sit, par. [0244]: …one or more implantable devices 200 can deliver one or more stimulation waveforms comprising one or more signals above 600 Hz, such as one or more signals above 1.0 kHz, 1.2 kHz, 5 kHz, 10 kHz …).
Regarding claims 7 and 20, modified Sit discloses the method of claims 1 and 15 respectively wherein the electrical signal has (a) a pulse width in a pulse width range of 25 microseconds to 35 microseconds (as recited in claims 7 and 20) (Sit, par. [0211]: …delivers electrical stimulation energy with a pulse width of approximately between …between 1 microsecond and 200 microsecond…), and (b) an amplitude in an amplitude range of 0.5 milliamps to 10 milliamps (as recited in claim 20) (Sit, pars. [0137], [0211]: …stimulation waveform amplitudes that can vary …between 0.1 mA and 10 mA)…).  
MPEP 2144.05(I) states that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Therefore, the claimed ranges of pulse width and amplitude is obvious over Sit since the claimed ranges lie inside ranges disclosed by Sit.
Regarding claim 11, modified Sit discloses the method of claim 1 wherein the at least one implanted signal delivery element is positioned in the patient's epidural space (Sit, par. [0230]: …one or more leads 265 can be positioned to stimulate the spinal cord, such as via…surgical implantation of the lead 265 …in the epidural space…).  
Regarding claims 14, 26 and 30 modified Sit discloses the electrical signal does not generate paresthesia when administered to the patient to at least partially eliminate the tingling (Sit, par. [0136]: …stimulation (e.g., stimulation comprising high frequency and/or low frequency signal components) is varied randomly to eliminate or at least…to reduce paresthesia or other patient discomfort,.., [0183] In some embodiments, implantable system 20 of apparatus 10 is configured to provide paresthesia-reduced (e.g., paresthesia-free) high frequency pain management). 
Sit teaches treating patients to reduce paresthesia but does not explicitly teach partially eliminating or reducing tingling. However, NINDS provides a definition of paresthesia, which refers to symptoms of burning or prickling, tingling or numbness. Therefore, the population of patients in Sit having paresthesia would necessarily have tingling as is evidenced by NINDS teachings. 

Claims 12, 13, 23-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over modified Sit, as applied to claims 1-11, 14-22, 26-28 and 30 above and further in view of non-patent literature Seattle Pain Relief (“Seattle Pain Relief Now Helping Diabetic Neuropathy Patients Restore Sensation with Spinal Cord Stimulation.” PRWeb, 16 Nov. 2015, https://www.prweb.com/releases/diabetic- neuropathy/seattle-tacoma-wa/prweb13080906.htm, hereinafter “Seattle Pain Relief”).
Regarding claims 12, 24 and 29, modified Sit discloses the method of claims 1, 15 and 27 except wherein the electrical signal at least partially restores sensation lost in association with the diabetic neuropathy
However, Seattle Pain Relief, in in the same field of endeavor: helping diabetic neuropathy patients restore sensation with spinal cord stimulation, discloses the electrical signal at least partially restores sensation lost in association with the diabetic neuropathy (1st par.: …now helping diabetic neuropathy patients restore sensation…with spinal cord stimulation, and par. 3: …spinal cord stimulator implants for treating…lost sensation associated with neuropathy, 4th par.:  …patients achieve excellent pain relief with the implants, while over half achieve complete restoration of lost sensation) for the purpose of both relieving pain and helping patients feel their feet again (1st par.).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of signal delivery to the spinal cord as taught by Sit to treat lost sensation in cases of diabetic neuropathy as taught by Seattle Pain Relief, to provide the benefit of both relieving pain and helping patients feel their feet again.
Regarding claims 13 and 23, modified Sit discloses the electrical signal at least partially alleviates extremity pain (Sit, Fig. 3 and par.  [0230]: …one or more leads 265 can be positioned to stimulate the spinal cord … to capture the area of pain or reduced circulation of the arm or hand).  
Modified Sit does not expressly disclose pain associated with the diabetic neuropathy.
Seattle Pain Relief discloses that the electrical signal at least partially alleviates extremity pain associated with the diabetic neuropathy  (3rd par.: …spinal cord stimulator implants for treating both pain and lost sensation associated with neuropathy, 4th par.:  …patients achieve excellent pain relief with the implants, while over half achieve complete restoration of lost sensation) for the purpose of both relieving pain and helping patients feel their feet again (1st par.)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of signal delivery to the spinal cord to capture the area of pain in extremities as taught by Sit and to target pain and lost sensation in cases of diabetic neuropathy as taught by Seattle Pain Relief, to provide the benefit of both relieving pain and helping patients feel their feet again.
Regarding claim 25, modified Sit discloses the method of claim 15 wherein programming the signal generator includes programming the signal generator in response to the patient having the tingling associated with the diabetic neuropathy (Sit, par. [0136]: …stimulation (e.g., stimulation comprising high frequency and/or low frequency signal components) is varied randomly to eliminate or at least…to reduce paresthesia or other patient discomfort,.., [0183]: …implantable system 20 of apparatus 10 is configured to provide paresthesia-reduced (e.g., paresthesia-free) high frequency pain management)). 
Sit teaches treating patients with diabetic neuropathy and stimulating to reduce paresthesia but does not explicitly teach diabetic neuropathy patients with diagnosis of tingling. However, NINDS provides a definition of paresthesia, which refers to symptoms of burning or prickling, tingling or numbness. Therefore, the population of patients in Sit having paresthesia would necessarily have tingling as is evidenced by NINDS teachings. 
Sit does not disclose programming the signal generator in response to the patient having sensation loss associated with the diabetic neuropathy.
However, Seattle Pain Relief discloses programming the signal generator in response to the patient having sensation loss associated with the diabetic neuropathy (3rd par.: …spinal cord stimulator implants for treating…lost sensation associated with neuropathy, 4th  par.:  …patients achieve excellent pain relief with the implants, while over half achieve complete restoration of lost sensation).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of signal delivery to the spinal cord as taught by modified Sit to target lost sensation in cases of diabetic neuropathy as taught by Seattle Pain Relief, to provide the benefit of both relieving pain and helping patients feel their feet again.

Conclusion                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AAA/Examiner, Art Unit 3792        

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792